

115 S1409 IS: Technologies for Energy Jobs and Security Act of 2017
U.S. Senate
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1409IN THE SENATE OF THE UNITED STATESJune 22, 2017Mr. Carper (for himself and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend the credit for residential energy efficient
			 property, and for other purposes.
	
 1.Short titleThis Act may be cited as the Technologies for Energy Jobs and Security Act of 2017. 2.Extension and phaseout of residential energy efficient property (a)ExtensionSection 25D(h) of the Internal Revenue Code of 1986 is amended by striking December 31, 2016 (December 31, 2021, in the case of any qualified solar electric property expenditures and qualified solar water heating property expenditures), and inserting December 31, 2021.
			(b)Phaseout
 (1)In generalParagraphs (3), (4), and (5) of section 25D(a) of the Internal Revenue Code of 1986 are amended by striking 30 percent each place it appears and inserting the applicable percentage.
 (2)Conforming amendmentSection 25D(g) of the Internal Revenue Code of 1986 is amended by striking paragraphs (1) and (2) of. (c)Effective dateThe amendments made by this section shall take effect on January 1, 2017.
			3.Extension and phaseout of energy credit
 (a)Credit percentage for geothermal energy propertySection 48(a)(2)(A)(i)(II) of the Internal Revenue Code of 1986 is amended by striking paragraph (3)(A)(i) and inserting clause (i) or (iii) of paragraph (3)(A).
 (b)Extension of solar and thermal energy propertySection 48(a)(3)(A) of the Internal Revenue Code of 1986 is amended— (1)in clause (ii) by striking periods ending before January 1, 2017 and inserting property the construction of which begins before January 1, 2022; and
 (2)in clause (vii) by striking periods ending before January 1, 2017 and inserting property the construction of which begins before January 1, 2022. (c)Phaseout of 30-Percent credit rate for geothermal energy propertySection 48(a)(6) of the Internal Revenue Code of 1986 is amended—
 (1)in the heading, by inserting and geothermal after solar; (2)in subparagraph (A), by striking paragraph (3)(A)(i) and inserting clause (i) or (iii) of paragraph (3)(A); and
 (3)in subparagraph (B), by striking property energy property described in paragraph (3)(A)(i) and inserting energy property described in clause (i) or (iii) of paragraph (3)(A). (d)Phaseout of 30-Percent credit rate for fiber-Optic solar, qualified fuel cell, and qualified small wind energy property (1)In generalSection 48(a) of the Internal Revenue Code of 1986 is amended by adding the following:
					
 (7)Phaseout for fiber-optic solar, qualified fuel cell, and qualified small wind energy propertyIn the case of any energy property described in paragraph (3)(A)(ii), qualified fuel cell property, or qualified small wind property, the energy percentage determined under paragraph (2) shall be equal to—
 (A)in the case of any property the construction of which begins after December 31, 2019, and before January 1, 2021, 26 percent, and
 (B)in the case of any property the construction of which begins after December 31, 2020, and before January 1, 2022, 22 percent.
							.
 (2)Conforming amendmentSection 48(a)(2)(A) of the Internal Revenue Code of 1986 is amended by striking paragraph (6) and inserting paragraphs (6) and (7). (e)Extension of qualified fuel cell propertySection 48(c)(1)(D) of the Internal Revenue Code of 1986 is amended by striking for any period after December 31, 2016 and inserting the construction of which does not begin before January 1, 2022.
 (f)Extension of qualified microturbine propertySection 48(c)(2)(D) of the Internal Revenue Code of 1986 is amended by striking for any period after December 31, 2016 and inserting the construction of which does not begin before January 1, 2022. (g)Extension of combined heat and power system propertySection 48(c)(3)(A)(iv) of the Internal Revenue Code of 1986 is amended by striking which is placed in service before January 1, 2017 and inserting the construction of which begins before January 1, 2022.
 (h)Extension of qualified small wind energy propertySection 48(c)(4)(C) of the Internal Revenue Code of 1986 is amended by striking for any period after December 31, 2016 and inserting the construction of which does not begin before January 1, 2022. (i)Effective dateThe amendments made by this section shall take effect on January 1, 2017.
			4.Waste heat to power property
			(a)In general
				(1)Introduction of waste to heat power energy
 propertySection 48(a)(3)(A) of the Internal Revenue Code of 1986 is amended— (A)at the end of clause (vi) by striking or; and
 (B)at the end of clause (vii) by inserting or after the comma; and (C)by adding the following:
						
 (viii)waste heat to power property,. (2)Definitions and limitationsSection 48(c) of the Internal Revenue Code of 1986 is amended by adding the following:
					
						(5)Waste heat to power property
 (A)In generalThe term waste heat to power property means property— (i)comprising a system which generates electricity through the recovery of a qualified waste heat resource, and
 (ii)the construction of which begins before January 1, 2022. (B)Qualified waste heat resourceThe term qualified waste heat resource means—
 (i)exhaust heat or flared gas from an industrial process that does not have, as its primary purpose, the production of electricity, and
 (ii)a pressure drop in any gas for an industrial or commercial process. (C)Limitations (i)In generalFor purposes of subsection (a)(1), the basis of any waste heat to power property taken into account under this section shall not exceed the excess of—
 (I)the basis of such property, over (II)the fair market value of comparable property which does not have the capacity to capture and convert a qualified waste heat resource to electricity.
 (ii)Capacity limitationThe term waste heat to power property shall not include any property comprising a system if such system has a capacity in excess of 50 megawatts..
 (b)Effective dateThe amendments made by this section shall apply to periods after December 31, 2016, in taxable years ending after such date, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990).
			